Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5-6-22 has been entered.
 
Response to the applicant’s arguments
The previous rejection is withdrawn. 
Over the course of a search, a new reference was found. A new rejection is made herein. 
Applicant’s arguments are now moot in view of the new rejection. 
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 are rejected under 35 U.S.C. Sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2012/0176411 A1 to Huston that was filed in 2008 (hereinafter “Huston”) and in view of United States Patent Application Pub. No.: US 2005/0182564A1 to Kim and in further in view of U.S. Patent Application Pub. No.: US 2006/0069503 A1 to Suomela that was filed in 2004 and in view of U.S. Patent No.: 9,120,484 B1 to Ferguson et al. that is assigned to Google, Inc.(TM) and that was filed in 2010. 
Huston discloses “1. A route guidance system comprising a server that distributes route guidance information to a vehicle via 
a telecommunications line, wherein the server including:  (see paragraph 81 where the server can provide streaming of audio and video of a scene to the route guidance device)
a memory storing a route guidance information storing the route guidance information,  (see paragraph 85)

    PNG
    media_image1.png
    913
    926
    media_image1.png
    Greyscale
the route guidance information including route information from a departure geographic location to a destination geographic location for route guidance which includes….and pieces of image information on points included in the route information; and(see paragraph 85-92 where the user can try and find a location such as a restaurant from the origin location and use the augmented reality and a billboard type message is placed on a building 208 in FIG. 13 to provide a hint to the user where the location of the restaurant is located)”. 

    PNG
    media_image2.png
    841
    849
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    824
    848
    media_image3.png
    Greyscale
Suomela teaches “…
which includes a plurality of intermediate geographic locations located along a route between the departure location and the destination location, and pieces of image information on  of the departure location, the plurality of intermediate locations, and the destination locations included in the route information; and
configured to (1) receive the departure location and the destination location from the vehicle, (i1) determine at least one of the plurality of intermediate geographic locations located along the route, and (iii) distribute, to the vehicle, the route guidance information  response to a transmission request from the the distributed route guidance information including the route from the departure location through the determined at least one of the plurality of intermediate locations and to the destination location, and including the image information corresponding to at least each of the selected at least one of the plurality of intermediate locations.  (see paragraph 2-8 where the origin and destination is provided and then a number of significant intermediate locations along the route are also displayed as images; see mall which is the destination but the bank which is an intermediate destination is shown along the route; see paragraph 36-49 and FIG. 9 where a close parameter is determined and then intermediate landmark image information is provided to the user so the user can correctly see the landmark and then infer the destination )”. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to combine the disclosure of HUSTON with the teachings of SUOMELA since SUOMELA teaches that a GPS can receive the origin and the destination. Then the GPS can provide a range from the destination which is an intermediate location. Then images from the intermediate location from the origin to the destination can be improved. These can include well defined “landmark” images.  For example, images identifying a store, motel, fire department, hospital and then the bank can be provided along the way to the destination.  Then is the user sees these in real time they can orient themselves and find the ultimate destination in a more rapid manner and be provided “improved navigation instructions”.     See paragraph 36-49 of Suomela.

Huston discloses “a route guidance information distribution portion configured to distribute, to the vehicle, the route guidance information stored in the route guidance information database(see paragraph 85-92 where the user can try and find a location such as a restaurant from the origin location and use the augmented reality and a billboard type message is placed on a building 208 in FIG. 13 to provide a hint to the user where the location of the restaurant is located and see claims 1-5 where a georeferenced billboard augmented reality device is placed on the information to provided direction from the user and where the information comes from a server in claim 7)
Huston is silent but Kim teaches “… in response to a transmission request from the vehicle”. (See FIG. 9-10 where the vehicle can provide a virtual reality 904 segment to the directions and paragraph 44-52);
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to combine the disclosure of HUSTON with the teachings of KIM since HUSTON teaches that a GPS can be improved by providing directions from an original location to a destination and also by adding in virtual or augmented reality images such as a large virtual billboard on the side of the building (See FIG. 13). This virtual reality billboard 208 will provide a hint to the user as to where a destination is located via an image on the route. The sign 208 may indicate name of a restaurant that is seemingly 50 or 100 feet in size virtually so the user cannot miss the destination that is not marked or not marked well in real life.  See claims 1-10 and paragraph 80-92 and FIG. 13 of Huston.

    PNG
    media_image4.png
    793
    613
    media_image4.png
    Greyscale

Huston is silent but Ferguson et al. of Google™ teaches “… the image information including an image, a video, and text for each intermediate location; and  (see col. 7, lines 1-27 where the av can detect an external sign on the route with a camera and where the sign can be added to the detailed vector map of the segments using OCR in col. 8, lines 1-35; see fig 6, blocks 602-612)
a vehicle including:
a global positioning system (GPS) device configured to detect at least a  (see col. 5, line 49-64)
location of the vehicle; and (see col. 5, line 49-64)
an electronic control unit (ECU) configured to control an 
actuator of the vehicle to perform travel control of the vehicle according to the route guidance information received from the server  (see col. 10, lines 8 to 50 where the vehicle can adjust the speed, heading and path based on the detected vector map information that includes the sign).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to combine the disclosure of HUSTON with the teachings of Ferguson since Ferguson teaches that an autonomous vehicle can receive sign information from a camera or sensor and monitor and record the sign data (see block 602) then if this is already contained in the model then the av can proceed based on the object model. However if the traffic sign is something new, then the model is redetermined and the av can use the traffic sign data to adjust a speed or heading of the vehicle. The av may also include OCR scanning to read the signs. This can provide improved learning and a better model for piloting the vehicle in a safe manner. See col. 17, lines 1-40 and claims 1-11 of Ferguson.


Huston discloses “2.    The route guidance system according to claim 1, wherein:
upon receipt of pieces of information on the departure location and the destination location from the vehicle, the processor searches for route guidance information including the received pieces of information on the departure location and the destination location; and(see claim 7-18 and paragraph 85-92 where the user can try and find a location such as a restaurant from the origin location and use the augmented reality and a billboard type message is placed on a building 208 in FIG. 13 to provide a hint to the user where the location of the restaurant is located)
the processor transmits, to the vehicle, the route guidance information included in the results of the search. (see paragraph 85-92 where the user can try and find a location such as a restaurant from the origin location and use the augmented reality and a billboard type message is placed on a building 208 in FIG. 13 to provide a hint to the user where the location of the restaurant is located and see claims 1-5 where a georeferenced billboard augmented reality device is placed on the information to provided direction from the user and where the information comes from a server in claim 7);
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to combine the disclosure of HUSTON with the teachings of KIM since HUSTON teaches that a GPS can be improved by providing directions from an original location to a destination and also by adding in virtual or augmented reality images such as a large virtual billboard on the side of the building (See FIG. 13). This virtual reality billboard 208 will provide a hint to the user as to where a destination is located via an image on the route. The sign 208 may indicate name of a restaurant that is seemingly 50 or 100 feet in size virtually so the user cannot miss the destination that is not marked or not marked well in real life.  See claims 1-10 and paragraph 80-92 and FIG. 13 of Huston.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934.  The examiner can normally be reached on Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN PAUL CASS/Primary Examiner, Art Unit 3668